DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: “indictae” in line 6 should be replaced with “indicate”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “receivie” in line 10 should be replaced with “receive”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: “indictae” in line 6 should be replaced with “indicate”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: “receivie” in line 4 should be replaced with “receive”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: “indictae” in line 7 should be replaced with “indicate”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10313266. Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming some claim elements (i.e. generate queue information comprising a number N of queues).
Claim 1 of Instant Application
Claim 1 of US 10313266
A communication system, comprising: a control plane device and a forwarding plane device; 
A control plane device, comprising: a processor, configured to: 

generate queue information comprising a number N of queues, wherein N is 2 or greater, and wherein each respective queue in the N queues comprises: a respective unique identifier of the respective queue; a respective plurality of QoS processing rules selected from an overall set of QoS processing rules, wherein the respective plurality of QoS processing rules is a subset of the overall set of QoS processing rules; and a respective plurality of QoS parameters, each of the respective plurality of QoS parameters being associated with one of the respective plurality of QoS processing rules, and
the control plane device is configured to: determine a flow entry information, wherein the flow entry information comprises quality of service (QoS) information indicating a QoS processing rule, wherein the QoS processing rule comprises a QoS parameter, and wherein the QoS processing rule is used to indicate to perform QoS control on a data packet according to the QoS parameter; and send the flow entry information to a forwarding plane device; and
determine, after generating the queue information, N flow entries on the basis of the queue information, wherein each respective flow entry in the N flow entries comprises respective QoS information, the respective QoS information comprises a respective queue instruction, wherein each respective queue instruction comprises the identifier of a different one of the N queues, the respective QoS information is used to indicate the respective plurality of QoS processing rules, the respective QoS processing rules comprise the respective QoS parameters, and the respective QoS processing rules are used to instruct to perform QoS control on target data packets according to the respective QoS parameters; and
the forwarding plane device is configured to: receive the flow entry information from the control plane device; and 
a transmitter, configured to: send, after sending configuration information to a forwarding plane device, the N flow entries to the forwarding plane device, so that the forwarding plane device obtains the N flow entries and the respective QoS processing rules, and 
perform QoS control on a target packet according to the QoS parameter in the QoS processing rule, wherein the target packet matches the flow entry information.
performs, after receiving all of the N flow entries, QoS control on N target packets according to each of the N flow entries received from the control plane device and the respective QoS parameters in the respective QoS processing rules, wherein each respective target packet is a data packet that matches a respective one of the N flow entries, and send, prior to sending the N flow entries to the forwarding plane device, configuration information to the forwarding plane device for processing the target packets according to each flow entry received from the control plane device, wherein the configuration information comprises the overall set of QoS processing rules and an index identifier corresponding to each QoS processing rule, the QoS information comprises the index identifiers, and wherein: the configuration information comprises the queue information, wherein a queue in the queue information comprises the QoS processing rule, and the index identifier is an identifier of the queue, and correspondingly, the QoS information comprises a queue instruction, wherein the queue instruction comprises the identifier of the queue.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10848437. Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming some claim elements (i.e. instruction field).
Claim 1 of Instant Application
Claim 1 of US 10848437
A communication system, comprising: a control plane device and a forwarding plane device; 
A control plane device, comprising: at least one processor; a non-transitory computer-readable storage medium coupled to the at least one processor and storing instructions for execution by the at least one processor, wherein the instructions instruct the at least one processor to: 
the control plane device is configured to: determine a flow entry information, wherein the flow entry information comprises quality of service (QoS) information indicating a QoS processing rule, wherein the QoS processing rule comprises a QoS parameter, and wherein the QoS processing rule is used to indicate to perform QoS control on a data packet according to the QoS parameter; and 
determine a flow entry, wherein the flow entry comprises an instruction field, wherein the instruction field of the flow entry comprises quality of service (QoS) information, wherein the QoS information is used to indicate a QoS processing rule, wherein the QoS processing rule comprises a QoS parameter, and wherein the QoS processing rule is used to instruct to perform QoS control on a data packet according to the QoS parameter; and 
send the flow entry information to a forwarding plane device; and the forwarding plane device is configured to: receive the flow entry information from the control plane device; and 
cause the control plane device to send the flow entry to a forwarding plane device, so that the forwarding plane device obtains the QoS processing rule, and 
perform QoS control on a target packet according to the QoS parameter in the QoS processing rule, wherein the target packet matches the flow entry information.
performs QoS control on a target packet according to the QoS parameter in the QoS processing rule, wherein the target packet is a data packet that matches the flow entry.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7, 8, 10, 14, 16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sonoda et al. (US Pub. 2014/0079070).
Regarding claims 1, 8 and 14, Sonoda teaches a communication system, comprising: a control plane device and a forwarding plane device; the control plane device is configured to: determine a flow entry information, wherein the flow entry information comprises quality of service (QoS) information indicating a QoS processing rule, wherein the QoS processing rule comprises a QoS parameter, and wherein the QoS processing rule is used to indicate to perform QoS control on a data packet according to the QoS parameter (“set processing rule corresponding to QOS information” in Figure 29, see also [0132]); and send the flow entry information to a forwarding plane device (forwarding node 200 in Figure 19); and the forwarding plane device is configured to: receive the flow entry information from the control plane device; and perform QoS control on a target packet according to the QoS parameter in the QoS processing rule, wherein the target packet matches the flow entry information (“process packet in accordance with processing rule matching QOS information” in Figure 19, see also [0137]).
Regarding claims 3, 10 and 16, Sonoda teaches the QoS information comprises the QoS processing rule (“set processing rule corresponding to QOS information” in Figure 29, see also [0132]).
Regarding claims 7 and 20, Sonoda teaches the forwarding plane device is configured to: determine, according to the flow entry information, that a data packet is the target packet; and obtain the QoS processing rule according to the QoS information (“process packet in accordance with processing rule matching QOS information” in Figure 19, see also [0137]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-6, 9, 11-13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al. in view of Chou (US Pub. 2008/0183604).
Regarding claims 2, 9 and 15, Sonoda teaches the limitations in claims 1, 8 and 14 as shown above.  Especially, Sonoda teaches performing QoS control according to the QoS parameter in the QoS processing rule (“process packet in accordance with processing rule matching QOS information” in Figure 19, see also [0137]).  Sonoda, however, does not teach the QoS parameter comprises at least one of the following: a packet drop rate parameter; a delay parameter; a jitter parameter; or a rate limiting parameter; and wherein, correspondingly, the QoS processing rule is used to indicate at least one of the following: performing packet drop control on the target packet according to the packet drop rate parameter; performing delay control on the target packet according to the delay parameter; performing jitter control on the target packet according to the jitter parameter; or performing rate limiting control on the target packet according to the rate limiting parameter.  Chou teaches the QoS parameter comprises at least one of the following: a packet drop rate parameter; a delay parameter; a jitter parameter; or a rate limiting parameter; and wherein, correspondingly, the QoS processing rule is used to indicate at least one of the following: performing packet drop control on the target packet according to the packet drop rate parameter; performing delay control on the target packet according to the delay parameter; performing jitter control on the target packet according to the jitter parameter; or performing rate limiting control on the target packet according to the rate limiting parameter (see Tolerated Jitter” and “Max Latency” in Table 2 in page 6, [0075]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Sonoda to have the QoS parameter comprises at least one of the following: a packet drop rate parameter; a delay parameter; a jitter parameter; or a rate limiting parameter; and wherein, correspondingly, the QoS processing rule is used to indicate at least one of the following: performing packet drop control on the target packet according to the packet drop rate parameter; performing delay control on the target packet according to the delay parameter; performing jitter control on the target packet according to the jitter parameter; or performing rate limiting control on the target packet according to the rate limiting parameter as taught by Chou in order to ensure that the quality of service (QoS) are being met [0025]. 
Regarding claims 4, 11 and 17, Sonoda teaches the limitations in claims 3, 10 and 16 as shown above.  Especially, Sonoda teaches performing QoS control according to the QoS parameter in the QoS processing rule (“process packet in accordance with processing rule matching QOS information” in Figure 19, see also [0137]).  Sonoda, however, does not teach the QoS processing rule comprises at least one of the following instructions: a first instruction, wherein the first instruction comprises a packet drop rate parameter, and wherein the first instruction is used to instruct to perform packet drop control on the target packet according to the packet drop rate parameter; a second instruction, wherein the second instruction comprises a delay parameter, and wherein the second instruction is used to instruct to perform delay control on the target packet according to the delay parameter; a third instruction, wherein the third instruction comprises a jitter parameter, and wherein the third instruction is used to instruct to perform jitter control on the target packet according to the jitter parameter; or a fourth instruction, wherein the fourth instruction comprises a rate limiting parameter, and wherein the fourth instruction is used to instruct to perform rate limiting control on the target packet according to the rate limiting parameter.  Chou teaches the QoS processing rule comprises at least one of the following instructions: a first instruction, wherein the first instruction comprises a packet drop rate parameter, and wherein the first instruction is used to instruct to perform packet drop control on the target packet according to the packet drop rate parameter; a second instruction, wherein the second instruction comprises a delay parameter, and wherein the second instruction is used to instruct to perform delay control on the target packet according to the delay parameter; a third instruction, wherein the third instruction comprises a jitter parameter, and wherein the third instruction is used to instruct to perform jitter control on the target packet according to the jitter parameter; or a fourth instruction, wherein the fourth instruction comprises a rate limiting parameter, and wherein the fourth instruction is used to instruct to perform rate limiting control on the target packet according to the rate limiting parameter (see Tolerated Jitter” and “Max Latency” in Table 2 in page 6, [0075]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Sonoda to have the QoS processing rule comprises at least one of the following instructions: a first instruction, wherein the first instruction comprises a packet drop rate parameter, and wherein the first instruction is used to instruct to perform packet drop control on the target packet according to the packet drop rate parameter; a second instruction, wherein the second instruction comprises a delay parameter, and wherein the second instruction is used to instruct to perform delay control on the target packet according to the delay parameter; a third instruction, wherein the third instruction comprises a jitter parameter, and wherein the third instruction is used to instruct to perform jitter control on the target packet according to the jitter parameter; or a fourth instruction, wherein the fourth instruction comprises a rate limiting parameter, and wherein the fourth instruction is used to instruct to perform rate limiting control on the target packet according to the rate limiting parameter as taught by Chou in order to ensure that the quality of service (QoS) are being met [0025]. 
Regarding claims 5, 12 and 18, Chou teaches the control plane device is configured to send configuration information to the forwarding plane device, and wherein the configuration information comprises the QoS processing rule (see Tolerated Jitter” and “Max Latency” in Table 2 in page 6, [0075]) and an index identifier corresponding to the QoS processing rule (see “QoS index” in Table 2 in page 6, [0075]); and wherein the QoS information comprises the index identifier (see “QoS index” in Table 2 in page 6, [0075]).
Regarding claims 6, 13 and 19, Chou teaches the configuration information comprises a meter entry, wherein a meter band of the meter entry comprises the QoS processing rule, and wherein the index identifier is an identifier of the meter entry, and wherein, correspondingly, the QoS information comprises a meter instruction, wherein the meter instruction comprises the identifier of the meter entry; or wherein the configuration information comprises queue information, wherein a queue in the queue information comprises the QoS processing rule, and wherein the index identifier is an identifier of the queue, and wherein, correspondingly, the QoS information comprises a queue instruction, wherein the queue instruction comprises the identifier of the queue; or wherein the QoS information comprises a customized QoS processing instruction (see Tolerated Jitter” and “Max Latency” in Table 2 in page 6, [0075]), wherein the customized QoS processing instruction comprises the index identifier (see “QoS index” in Table 2 in page 6, [0075]), and wherein the customized QoS processing instruction is used to instruct to obtain, according to the index identifier, the QoS processing rule from the configuration information (“QoS Index: Point to an entry in the QoS Profile Table that describe the QoS profile for such service flow” in [0075]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414